PER CURIAM.
The appellant seeks review of the adverse portion of the following order denying in part and granting in part his motion for post-conviction relief:
1. As to counts 2 — 16 of the information, the defendant was sentenced as a Habitual Violent Felony offender to three consecutive LIFE sentences with three consecutive 15 year minimum mandatory sentences, the maximum sentence provided by law. This Court did not utilize the guideline scoresheet in determining this sentence. Because the defendant has not been adversely affected by the 1995 guidelines, he is not entitled to be re-sentenced. Rodriguez v. State, 766 So.2d 1147 (Fla. 3d DCA 2000); Melgares v. State, 762 So.2d 921 (Fla. 3d DCA 1999). Therefore, the defendant’s Motion to Correct Sentence in Counts 2 through 16 is hereby DENIED.
*6312. The defendants’s Motion to Correct Sentence as to Count 1 of the Information, Armed Burglary with an Assault (a life felony), is hereby GRANTED. Everett v. State, 770 So.2d 192 (Fla. 2d DCA 2000), Peters v. State, 769 So.2d 490 (Fla. 4th DCA 2000).
The order is correct in all respects and is
Affirmed.